UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Capital markets (15.0%) Ashmore Group PLC (United Kingdom) 23,972 $154,073 BGP Holdings PLC (Malta) (F) 82,319 112 Blackstone Group LP (The) 5,700 162,906 Carlyle Group LP (The) (Partnership shares) 5,500 178,750 Charles Schwab Corp. (The) 19,100 467,568 Goldman Sachs Group, Inc. (The) 750 126,705 Invesco, Ltd. 7,700 268,345 KKR & Co. LP 12,800 303,744 Morgan Stanley 14,800 463,240 Partners Group Holding AG (Switzerland) 1,023 254,740 State Street Corp. 5,300 384,833 UBS AG (Switzerland) 19,697 374,402 Commercial banks (28.2%) Australia & New Zealand Banking Group, Ltd. (Australia) 15,943 462,937 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 33,640 401,763 Banco Espirito Santo SA (Portugal) (NON) 112,318 157,099 Bancorp, Inc. (The) (NON) 7,100 129,930 Bangkok Bank PCL NVDR (Thailand) 21,400 125,294 Bank of Ireland (Ireland) (NON) 284,111 110,002 Barclays PLC (United Kingdom) 121,303 537,428 BNP Paribas SA (France) 7,418 555,322 Commerzbank AG (Germany) (NON) 12,649 187,839 Credicorp, Ltd. (Peru) 1,052 135,182 Erste Group Bank AG (Czech Republic) 10,094 354,734 Grupo Financiero Banorte SAB de CV (Mexico) 42,800 291,900 HSBC Holdings PLC (United Kingdom) 15,223 170,033 KeyCorp 12,200 155,550 Nordea Bank AB (Sweden) 22,604 291,655 Sberbank of Russia ADR (Russia) 12,616 156,357 Societe Generale SA (France) 6,118 350,665 SpareBank 1 SR-Bank ASA (Norway) (NON) 9,598 87,619 Sumitomo Mitsui Financial Group, Inc. (Japan) 9,600 475,104 Toronto-Dominion Bank (Canada) 2,549 232,170 UMB Financial Corp. 1,200 76,944 UniCredit SpA (Italy) 47,514 342,102 Unione di Banche Italiane SCPA (Italy) 18,373 124,135 Consumer finance (1.2%) American Express Co. 1,200 102,960 Credit Saison Co., Ltd. (Japan) 5,600 156,994 Diversified financial services (18.3%) Bank of America Corp. 34,000 537,880 BM&F Bovespa SA (Brazil) 19,700 99,502 Challenger, Ltd. (Australia) 27,901 152,889 Citigroup, Inc. 14,270 755,168 CME Group, Inc. 5,700 467,115 Deutsche Boerse AG (Germany) 1,651 127,415 ING Groep NV GDR (Netherlands) (NON) 38,707 502,352 JPMorgan Chase & Co. 15,047 860,989 ORIX Corp. (Japan) 15,200 276,714 Singapore Exchange, Ltd. (Singapore) 9,000 51,855 Household durables (2.7%) Beazer Homes USA, Inc. (NON) 3,620 75,332 Nexity (France) 4,507 165,045 Persimmon PLC (United Kingdom) 12,755 242,028 Sekisui House, Ltd. (Japan) 6,000 82,757 Insurance (21.8%) AIA Group, Ltd. (Hong Kong) 78,400 397,433 Allianz SE (Germany) 1,389 240,616 American International Group, Inc. 10,000 497,500 Assured Guaranty, Ltd. 4,800 112,704 China Pacific Insurance (Group) Co., Ltd. (China) 23,800 100,695 Genworth Financial, Inc. Class A (NON) 18,600 281,046 Hartford Financial Services Group, Inc. (The) 11,000 391,930 Intact Financial Corp. (Canada) 4,500 284,429 Just Retirement Group PLC (United Kingdom) (NON) 27,556 90,405 Lincoln National Corp. 2,600 133,458 Marsh & McLennan Cos., Inc. 4,800 227,760 MetLife, Inc. 8,000 417,520 MS&AD Insurance Group Holdings (Japan) 6,600 177,619 Old Mutual PLC (United Kingdom) 54,814 178,204 Ping An Insurance (Group) Co. of China, Ltd. (China) 11,000 102,586 Porto Seguro SA (Brazil) 8,700 110,061 Prudential PLC (United Kingdom) 20,175 430,945 SCOR SE (France) 4,525 158,318 Tokio Marine Holdings, Inc. (Japan) 3,800 126,116 Unipol Gruppo Finanziario SpA (Italy) 21,136 105,879 IT Services (1.1%) Visa, Inc. Class A 1,150 233,979 Professional services (0.4%) Verisk Analytics, Inc. Class A (NON) 1,300 84,643 Real estate investment trusts (REITs) (2.6%) American Campus Communities, Inc. (R) 3,900 126,477 American Tower Corp. (R) 2,600 202,202 Prologis, Inc. (R) 5,508 208,918 Real estate management and development (3.6%) CBRE Group, Inc. Class A (NON) 4,600 111,504 Hongkong Land Holdings, Ltd. (Hong Kong) 15,000 88,650 Mitsubishi Estate Co., Ltd. (Japan) 9,000 249,851 Mitsui Fudosan Co., Ltd. (Japan) 5,000 169,603 Sun Hung Kai Properties, Ltd. (Hong Kong) 11,000 141,250 Software (1.9%) Fidessa Group PLC (United Kingdom) 5,616 194,086 SS&C Technologies Holdings, Inc. (NON) 4,675 201,539 Thrifts and mortgage finance (1.1%) Radian Group, Inc. 16,200 231,012 Total common stocks (cost $15,558,536) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 1,309 $24,413 Total warrants (cost $14,072) SHORT-TERM INVESTMENTS (2.3%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 481,441 $481,441 Total short-term investments (cost $481,441) TOTAL INVESTMENTS Total investments (cost $16,054,049) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $7,672,263) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/16/14 $76,517 $79,390 $(2,873) Euro Buy 12/18/13 18,344 17,891 453 Barclays Bank PLC Australian Dollar Buy 1/16/14 48,016 49,356 (1,340) British Pound Sell 12/18/13 289,431 276,042 (13,389) Canadian Dollar Buy 1/16/14 113,468 116,523 (3,055) Euro Buy 12/18/13 218,222 211,899 6,323 Hong Kong Dollar Buy 2/19/14 77,650 77,656 (6) Singapore Dollar Buy 2/19/14 283,083 285,834 (2,751) Swedish Krona Buy 12/18/13 164,810 168,071 (3,261) Swedish Krona Sell 12/18/13 164,810 162,987 (1,823) Swiss Franc Buy 12/18/13 51,861 54,152 (2,291) Citibank, N.A. Australian Dollar Buy 1/16/14 205,225 210,949 (5,724) Canadian Dollar Buy 1/16/14 92,128 94,776 (2,648) Danish Krone Buy 12/18/13 43,071 41,795 1,276 Euro Sell 12/18/13 617,571 603,700 (13,871) Credit Suisse International Australian Dollar Buy 1/16/14 93,399 95,996 (2,597) British Pound Sell 12/18/13 321,663 305,678 (15,985) Canadian Dollar Buy 1/16/14 223,364 229,820 (6,456) Euro Buy 12/18/13 15,354 14,887 467 Euro Sell 12/18/13 15,354 15,299 (55) Japanese Yen Buy 2/19/14 119,831 124,789 (4,958) Norwegian Krone Buy 12/18/13 72,949 73,311 (362) Norwegian Krone Sell 12/18/13 72,949 74,151 1,202 Swedish Krona Buy 12/18/13 38,909 38,477 432 Swedish Krona Sell 12/18/13 38,909 39,676 767 Swiss Franc Buy 12/18/13 38,179 37,162 1,017 Swiss Franc Sell 12/18/13 38,179 37,582 (597) Deutsche Bank AG Australian Dollar Buy 1/16/14 115,819 119,028 (3,209) Canadian Dollar Buy 1/16/14 54,149 55,825 (1,676) Euro Buy 12/18/13 341,192 331,494 9,698 Euro Sell 12/18/13 341,192 341,084 (108) Swedish Krona Buy 12/18/13 53,433 52,822 611 Swedish Krona Sell 12/18/13 53,433 54,487 1,054 HSBC Bank USA, National Association Australian Dollar Buy 1/16/14 74,701 76,778 (2,077) British Pound Buy 12/18/13 69,863 67,008 2,855 Canadian Dollar Buy 1/16/14 93,821 95,970 (2,149) Euro Sell 12/18/13 494,192 479,058 (15,134) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 95,033 97,998 (2,965) British Pound Buy 12/18/13 105,530 101,882 3,648 Canadian Dollar Buy 1/16/14 253,729 261,066 (7,337) Euro Buy 12/18/13 147,429 146,902 527 Euro Sell 12/18/13 147,429 143,686 (3,743) Norwegian Krone Buy 12/18/13 18,074 18,369 (295) Norwegian Krone Sell 12/18/13 18,074 18,208 134 Swedish Krona Buy 12/18/13 105,875 104,469 1,406 Swiss Franc Buy 12/18/13 124,357 120,634 3,723 Swiss Franc Sell 12/18/13 124,357 122,071 (2,286) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 32,495 33,392 (897) Japanese Yen Buy 2/19/14 31,056 32,338 (1,282) State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 166,467 171,107 (4,640) Canadian Dollar Buy 1/16/14 218,288 224,562 (6,274) Euro Buy 12/18/13 12,637 12,250 387 Euro Sell 12/18/13 12,637 12,592 (45) Israeli Shekel Buy 1/16/14 16,398 16,333 65 Swedish Krona Buy 12/18/13 28,865 28,527 338 Swedish Krona Sell 12/18/13 28,865 29,436 571 UBS AG Australian Dollar Buy 1/16/14 33,493 34,417 (924) British Pound Buy 12/18/13 356,676 347,919 8,757 Euro Buy 12/18/13 174,197 168,910 5,287 Norwegian Krone Sell 12/18/13 29,264 28,810 (454) Swiss Franc Buy 12/18/13 27,696 26,793 903 Swiss Franc Sell 12/18/13 27,696 27,776 80 WestPac Banking Corp. Australian Dollar Buy 1/16/14 83,597 85,940 (2,343) Euro Buy 12/18/13 49,188 44,473 4,715 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $20,962,763. (b) The aggregate identified cost on a tax basis is $16,144,857, resulting in gross unrealized appreciation and depreciation of $5,051,898 and $173,786, respectively, or net unrealized appreciation of $4,878,112. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $181,552 $1,469,439 $1,169,550 $113 $481,441 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $304,492 to cover certain derivatives contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 45.1% United Kingdom 9.5 Japan 8.2 France 5.9 Switzerland 3.0 Hong Kong 3.0 Australia 2.9 Italy 2.7 Germany 2.6 Canada 2.5 Netherlands 2.4 Spain 1.9 Czech Republic 1.7 Mexico 1.4 Sweden 1.4 Brazil 1.0 China 1.0 Portugal 0.7 Russia 0.7 Peru 0.6 Thailand 0.6 Ireland 0.5 Other 0.7 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $107,575 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $158,089 $407,073 $— Financials 12,883,897 6,353,697 112 Industrials 84,643 — — Information technology 435,518 194,086 — Total common stocks Warrants $24,413 $— $— Short-term investments 481,441 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(85,184) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $56,696 $141,880 Equity contracts 24,413 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount)	$8,500,000 Warrants (number of warrants)	1,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
